Exhibit 10.1

 

LOGO [g28203g91p98.jpg]

CareDx, Inc.

1 Tower Place, 9th Floor

South San Francisco, California 94080

October 29, 2020

Reginald Seeto, MBBS

[…***…]

[…***…]

 

Re:

Amendment to Change of Control and Severance Agreement

Dear Reg:

Subject to your execution below, this letter hereby amends that certain Change
of Control and Severance Agreement, dated November 26, 2018 (the “Change of
Control Agreement”), between you and CareDx, Inc. (the “Company”) by making the
following modifications, in each case effective as of and contingent upon your
appointment as the Company’s Chief Executive Officer:

 

  1.

The reference to “six (6)” in Section 3(a)(ii) of the Change of Control
Agreement shall be replaced with “twelve (12)”.

 

  2.

Each of the two references to “six (6)” in Section 3(a)(iii) of the Change of
Control Agreement shall be replaced with “twelve (12)”.

 

  3.

The reference to “six (6)” in Section 3(b)(ii) of the Change of Control
Agreement shall be replaced with “twelve (12)”.

 

  4.

Each of the two references to “six (6)” in Section 3(b)(iv) of the Change of
Control Agreement shall be replaced with “twelve (12)”.

Except as modified by this amendment, the Change of Control Agreement shall
remain in full force and effect and no party by virtue of entering into this
amendment is waiving any rights it has under the Change of Control Agreement,
and once this amendment is executed by the parties hereto, all references in the
Change of Control Agreement to “the Agreement” or “this Agreement,” as
applicable, shall refer to the Change of Control Agreement, as modified by this
amendment.

This amendment may be executed in counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

If this amendment is acceptable to you, please sign and date this amendment
below and return the signed and dated amendment to me.

 

Very truly yours,

CAREDX, INC.

By:

 

/s/ Fred E. Cohen, M.D., D. Phil

 

Name: Fred E. Cohen, M.D., D. Phil

  Title: Chair, Compensation Committee of the Board of Directors

 

ACCEPTED AND AGREED:

/s/ Reginald Seeto, MBBS

Reginald Seeto, MBBS

Date: October 29, 2020

[Signature Page to Amendment to Change of Control Agreement (R. Seeto)]